United States Court of Appeals
                                                                              Fifth Circuit

          IN THE UNITED STATES COURT OF APPEALS I L E D
                                               F
                   FOR THE FIFTH CIRCUIT     December 5, 2007

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                 No. 07-10379
                              Conference Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

GUILLERMO FLORES SOLORZANO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:06-CR-178-1


Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Guillermo Flores Solorzano
raises arguments that are foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty
provision and not a separate criminal offense.                United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-10379

28, 2007) (No. 07-6202). The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.




                                    2